Citation Nr: 0513057	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  00-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.  He had later Reserve service with periods of 
active duty for training (ACDUTRA), including a pertinent 
period from July 13, 1996 to July 27, 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in San Juan, 
Puerto Rico which, in pertinent part, denied service 
connection for a right hip disability.  In May 2001 and July 
2003, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

The veteran's current right hip disability (clinical right 
hip subtrochanteric bursitis) is not of service origin.


CONCLUSION OF LAW

The veteran's right hip disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 2000 statement of 
the case, and supplemental statements of the case dated in 
July 2000, August 2000, November 2000, July 2002, and 
December 2004.  He was furnished with a VCAA letter in March 
2002.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf and what evidence the 
VA would obtain.  

All available records have been obtained and associated with 
the claims folder.  The veteran received VA examinations in 
March 1997 and June 2002.  

The veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

The veteran served on active duty from January 1978 to 
January 1981.  He had later Reserve service, including a 
pertinent period of ACDUTRA from July 13, 1996 to July 27, 
1996.  

Service medical records reflect that on July 16, 1996, the 
veteran was participating in a land navigation course in 
Panama, when he fell and suffered trauma to his right leg.  
On the following day, the veteran was treated for right leg 
trauma.  A follow-up treatment note dated on July 21, 1996 
reflects that the veteran complained of right knee and hip 
pain for four days.  An early August 1996 treatment note 
reflects that the veteran complained of right knee pain.  On 
examination, there was tenderness to palpation of the right 
knee and the right hip in the area of the ilioinguinal 
ligament, with full range of motion.  The pertinent diagnosis 
was right ilioinguinal ligament strain.  A memorandum dated 
that same day reflects that the veteran was diagnosed with 
hip and knee pain, which was incurred in the line of duty.  
On medical examination performed in October 1999, the 
veteran's lower extremities and musculoskeletal system were 
clinically normal.

At a March 1997 VA examination, the veteran reported that he 
had right hip pain when he walked a lot.  A right hip 
disability was not diagnosed.

Post-service medical records relate primarily to a right knee 
disability, and are negative for a right hip disability until 
1999.  In handwritten notes dated in June 1999, a private 
physician stated that he had evaluated the veteran for hip 
pain and loss of motion.  He indicated that an X-ray study 
showed a large calcific density in the right hip.  He 
diagnosed post-traumatic calcific tendonitis of the right 
hip.  By a letter dated in May 2000, the physician diagnosed 
post-traumatic degenerative arthritis and calcific tendonitis 
of the right hip with partial ankylosis.  He opined that the 
veteran's right hip and knee symptoms developed as a result 
of injuries to the right lower extremity in a fall during 
military service on July 16, 1996.  By a statement dated in 
October 2000, the physician opined that the veteran's hip 
conditions were directly related to the accident on July 16, 
1996.

At a June 2002 VA examination, the examiner noted that he had 
reviewed the veteran's claims file and medical records.  He 
noted that a July 2001 X-ray study of the right hip, and a 
February 2002 magnetic resonance imaging (MRI) scan of the 
right hip were normal.  Bilateral hip X-ray studies performed 
in June 2002 were normal.  The diagnosis was clinical right 
hip subtrochanteric bursitis, non-disabling.  The examiner 
indicated that he had reviewed the private physician's 
medical opinions, and that his diagnosis of post-traumatic 
arthritis and calcific tendonitis of the right hip was not 
objectively supported, in light of the normal X-ray studies 
and MRI scan.  He opined that the right hip condition 
diagnosed at the current examination was not at least as 
likely as not related to an injury on July 16, 1996.

In July 2003, the Board remanded the case to the RO, 
primarily to obtain any additional service medical records.  
Additional service medical records were subsequently 
received.

Analysis

The veteran claims service connection for a right hip 
disability which he asserts was incurred during military 
service, during the same incident in July 1996 in which he 
injured his right knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  The term "active service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24) (West 2002).

The service medical records reflect that the veteran injured 
his right leg during a fall in July 1996.  He was treated for 
right knee and hip pain.  Service medical records are 
negative for a diagnosis of a chronic right hip disability.

Post-service medical records are negative for a diagnosis of 
a right hip disability until 1999.  Private medical records 
reflect treatment for right knee and hip disabilities.  The 
private physician diagnosed post-traumatic degenerative 
arthritis and calcific tendonitis of the right hip with 
partial ankylosis, and opined that these disabilities were 
related to the in-service fall in July 1996.  However, At a 
June 2002 VA examination, the examiner noted that recent X-
ray studies of the right hip were negative, as was a February 
2002 MRI of the right hip, and opined that Dr. Colón's 
diagnosis was not supported by the objective medical 
evidence.  The VA examiner diagnosed clinical right hip 
subtrochanteric bursitis, non-disabling, which was not 
related to the in-service injury in July 1996.

The Board has considered the veteran's claim in light of the 
medical opinions by Dr. Colón and the VA examiner, and finds 
that the VA examiner's opinion is more persuasive than that 
of Dr. Colón in light of the multiple recent negative X-ray 
studies and the MRI scan.

The Board notes that service connection may only be granted 
if there currently is a disability from a disease or injury 
in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As 
there is no medical evidence of a chronic right hip 
disability in service, and no medical evidence linking 
current bursitis with service, the Board finds that service 
connection is not warranted.  Moreover, the evidence does not 
reflect, nor does the veteran contend, that any current right 
hip disability is due to, the result of, or aggravated by his 
service-connected right knee disability.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

While the veteran believes that he has a right hip disability 
which is related to his military service, he is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a right hip disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


